Holden, J.,
delivered the opinion of the court.
The appellant, Gerrard White, Avas convicted of the murder of T. H. Gross, and sentenced to death, from which judgment he appeals.
*187The deceased, Mr. Gross, was a merchant and postmaster at Holly Kluge. Early in the morning of June 1, 1921, he was found dead lying upon the floor in his store. He liad been struck with an ax, and also chopped with a hatchet. The body had been robbed, and the cash in the post office had been taken by the murderer or murderers.
The appellant, Gerrard White, a negro boy eighteen years of age, employed as a farm hand, was arrested by the sheriff during the day, and taken to the scene of the murder, where it appears he was released, but was again taken into custody by a Mr. Gilbert, a planter, who took him into the store where the dead man lay, and, after locking the door, proceeded to obtain a confession from him. The store was a small building, and there were gathered in the building several other white men, plantation owners and managers, some of Avhom were armed. Among the dozen white men in the store Avas Mr. Gilbert, Avho testified that the appellant told him, alone, in the corner of the store, that he (appellant) was present and participated in the killing of Mr. Gross; that he (appellant) did not strike any of the bloAvs, but saAV Buck Kenard strike Mr. Gross Avith an ax, and that Ben Pickens struck him with a hatchet; that the purpose of the killing Avas robbery, etc. None of the Avhite men in the store testified to this confession except Gilbert. A feAV minutes after this alleged confession the hands of appellant were tied behind him, he Avas laid upon the floor upon his back, and, Avhile some of the men stood upon his feet, Gilbert, a very heavy man, stood with one foot entirely upon appellant’s breast, and the other foot entirely upon his neck. While in that position what is described as the “Avater cure” Avas administered to him in an effort to extort a confession as to Avhere the money Avas hidden which Avas supposed to have been taken from the dead man. The “Avater cure” appears to have consisted of pouring Avater from a dipper into the nose of appellant, so as to strangle him, thus causing pain and horror, for the purpose of forcing, a confession. Under these barbarous circumstances the appellant readily confessed that he knew where *188the money was, and told them that it was out at the “dredge ditch.” They then took the appellant to the dredge ditch to find the money, but there was no money found there or anywhere else so far as this record shows. Following this appellant Ayas taken to the G-reenville jail and in a few days thereafter the same Mr. Gilbert and Mr. Robertson visited'appellant at the jail, and they testified that appellant again voluntarily confessed the crime Avhile in his cell at the jailj
At the trial of the case no substantial testimony was introduced by the state shoAving the guilt of the accused except the first confession made by him at the store building and the confession made in the Greenville jail. The confession made at the Greenville jail was first introduced by the state over the objection of appellant, and the confession obtained by the “water cure” extortion Ava« >' eluded from the jury, and the jail confession was admitted by the court.
When the state offered the confession made at the Green-ville jail appellant’s counsel objected, and asked that the court, on the preliminary investigation, alloAV him to introduce proof to show that the previous confessions at the store were extorted, and that the same influence caused the confession at the Greenville jail, and that therefore the subsequent confession at the jail was involuntary — was tainted with the influence which induced the involuntary confessions at the store. The court refused to permit counsel to introduce this proof, on the ground that the court had excluded the confession extorted by the “water cure,” and that the first confession at the store Avas voluntary.
The main complaints of appellant are that the first confession obtained at the store was involuntary because it was obtained under fear, duress, and threats, and that the third confession at the jail Avas involuntary because it was so connected Avith and influenced by extorted confessions made in the store that it was involuntary; and, further, that it Avas error of the court, at least, in refusing to permit appellant to introduce testimony showing that the *189same influence which induced the confessions at the store had not been removed when the confession was made at the jail. The opposite view of the state is that the first confession at the store was properly admitted to the jury because it was free and voluntary; that the second confession induced by the “water cure” was properly excluded from the jury; and that the third confession at the jail was disconnected from any of the others and was free and voluntary. We disagree with the position taken by the state, and agree Avith the contentions made by the appellant.
Noav let us see what Avere the facts and circumstances ander which the first confession at the store Avas made. Here was an ignorant negro boy, arrested and taken from his work in the field, and brought to the scene of the horrible murder. The sheriff had questioned him with reference to his guilt and whereabouts, and apparently concluded that he Avas not guilty, and thereupon released him, and after he was released, or, according to one view of this record, after he Avas turned over to a deputy, he fell into the hands of Mr. Gilbert and the other infuriated planters and plantation managers gathered there at the scene of the murder. They took him into the store building, locked the door behind him, and there, in the presence of the bloody corpse so foully murdered but a feAV hours before, and Avith the croAvd of armed white men there assembled for the purpose of obtaining a confession, he was asked to confess, and under these circumstances he told Mr. Gilbert, and it seems that no one else heard it, about his connection Avith the crime, and who participated in it. Following this, a feAV minutes afterwards, the brutal treatment described as the “water cure” was administered to him, which succeeded in obtaining a second confession. It is well to state at this juncture that the negro boy denied confessing to the killing until after he was threatened, frightened, and mistreated as described by Mr. Gilbert himself. The word of the helpless negro boy was of no avail to him; though a human being, his situation was indeed hopeless *190and fearful. It is under these circumstances that the court permitted the first confession of appellant to be submitted to the jury. It is true the court excluded the second confession, yet it reasonably appears that the two confessions were closely connected, and were certainly made in the same threatening atmosphere, and while under duress, restraint, and fear.
We do not hesitate to say that a confession obtained under these conditions and circumstances is not free and voluntary. Confessions induced by fear, though not aroused by spoken threats, are nevertheless involuntary, because the fear which takes away the freedom may arise solely from the conditions and circumstances surrounding the confessor; the circumstances in this case were such as to convince us that the confession was involuntary.
In Johnson v. State, 107 Miss. 196, 65 South. 218, 51 L. R. A. (N. S.) 1188, this court said: “It has been held by this court that a confession should not be admitted if there is a reasonable doubt as to whether it .was freely and voluntarily made.”
In this same case the court points out that a confession is not admissible unless made freely and without restraint; that it is not voluntarily made if it has been obtained by any sort of threat or violence, direct or implied; that, in order for the confession to be admissible, it must be free from the influence of any extraneous disturbing cause. Of course whether a confession is admissible in any case depends upon the facts and circumstances of the particular case; but it is our judgment that the confession of appellant here made at the store was not free and voluntary, and it was therefore error in the court to allow it to go to the jury.
As to the second point with regard to the confession obtained at the. Greenville jail: We think it was error for the court to refuse to allow counsel for the appellant to introduce testimony showing a connection between the confession at the store and the one at the jail, so as to show that the same influence which made the confession at *191the store involuntarily had not been removed, but also induced the confession obtained at the jail. It will be remembered that the same two witnesses, Mr. Gilbert, who stood on the breast and neck of appellant while administering the “water cure,” and Mr. Nobertson, were the ones who obtained' the confession at the jail. We are assuming from the record that the confession at the jail was a new statement by the appellant, yet the record is rather cloudy as to whether or not tin appellant Avas merely repeating, at the instance of Mr. Robertson, Avhat he said he had told them under duress and threats at the store. At all events the confessions at the store Avere involuntary, and it may be that the one at the jail was also involuntary because induced by the same wrongful influence which induced the previous ones. Banks v. State, 93 Miss. 700, 47 So. 437; Durham v. State (Miss.), 47 So. 545.
We have considered and determined the last point, though not necessary to do so, because the judgment would be reversed anyAvay on account of the error in admitting the confession at the store; but upon a new trial the question may arise again as to the jail confession, and for that reason we have decided it.
In view of the conclusions reached above, the judgment of the court below is reversed, and the case remanded for a new trial.

Reversed and remanded.